FILED
                                                                   NOVEMBER 22, 2016
                                                                 In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

MICHELE L. ANDERSON, a single                 )
person, individually and as the               )         No. 33889-4-111
Administrator of the ESTATE OF                )
SHEILA M. ROSENBERG,                          )
                                              )
                      Appellant,              )
                                              )         UNPUBLISHED OPINION
       v.                                     )
                                              )
SOAP LAKE SCHOOL DISTRICT,                    )
GRANTCOUNTY,GRANTCOUNTY                       )
SHERIFF'S DEPARTMENT, and                     )
CORPORAL ALLAN SLEEPER, and                   )
JOHN DOE(S),                                  )
                                              )
                      Respondents.            )

       KORSMO, J. -    Michelle Anderson and the estate of Sheila Rosenberg appeal from

the dismissal at summary judgment of their claims against the Soap Lake School District

(SLSD) alleging breach of duty, breach of contract, and negligent supervision of

basketball coach Igor Lukashevich. We affirm.

                                          FACTS

       SLSD hired Lukashevich in 2010. His prior job experience included playing

basketball for six years in school and volunteering as an assistant basketball coach.

Sheila Rosenberg played basketball for Lukashevich in 2011. Prior to joining a team,
                                                                                                         i



                                                                                                         '
                                                                                                         I
                                                                                                         I
No. 33889-4-111
Anderson v. Soap Lake Sch. Dist.


students and their parents or guardians were required to sign the SLSD Activities Code

Agreement (Activities Code). It outlined the expected code of conduct for student

athletes.

       During the 2011 basketball season, Ms. Rosenberg and her boyfriend, Pavel

Turchik, both age 17, were killed when Turchik wrecked the vehicle they were in while

driving 99 m.p.h. Shortly before the accident, the teens were socializing at the home of

the 22-year-old Lukashevich. According to witnesses, Sheila and Pavel arrived at

Lukashevich's home just after midnight. He allegedly provided them with liquor.

       Ms. Anderson and the estate of Sheila Rosenberg filed a complaint for damages

due to wrongful death against several defendants, including SLSD. The claims against

the other defendants were dropped or settled. The trial court then granted summary

judgment to SLSD. This appeal followed.

                                      ANALYSIS

       Appellants contend that factual questions prevent summary judgment. They allege

that SLSD breached its duty of care to Ms. Rosenberg, that the Activities Code is a

contract of adhesion creating a heightened duty on SLSD to protect student athletes, and

that SLSD was negligent in hiring, supervising, and training Lukashevich.

       A motion for summary judgment presents a question of law reviewed de nova.

Osborn v. Mason County, 157 Wash. 2d 18, 22, 134 P.3d 197 (2006). A court will

"construe the evidence in the light most favorable to the nonmoving party and grant

                                            2
No. 33889-4-III
Anderson v. Soap Lake Sch. Dist.


summary judgment if there is no genuine issue as to any material fact and the moving

party is entitled to a judgment as a matter oflaw." Id. (citation omitted). However, '"the

existence of duty is a question oflaw,' not a question of fact." Id. at 23 (quoting Tae Kim

v. Budget Rent A Car Sys., Inc., 143 Wash. 2d 190, 195, 15 P.3d 1283 (2001).

       Washington recognizes that the special relationship between a school district and

students gives rise to a duty to protect students from harms committed within the

district's scope. of authority. McLeod v. Grant County Sch. Dist. No. 128, 42 Wash. 2d 316,

255 P.2d 360 (1953); Scott v. Blanchet High Sch., 50 Wash. App. 37, 45, 747 P.2d 1124

(1987). A school district can be held liable even though school officials are unaware of

the risks to the student. McLeod, 42 Wash. 2d at 321-322. Districts have the responsibility

"to anticipate dangers which may reasonably be anticipated, and to then take precautions

to protect the pupils in its custody from such dangers." Id. at 320. A district has the duty

of reasonable supervision over its students while they are in school or engaged in school

activities, that is, when it has the "power to control the conduct of its students." Peck v.

Siau, 65 Wn. App. 285,292, 827 P.2d 1108 (1992).

       As a matter of law, a school district does not owe a duty to a student when the link

between the harm and the alleged negligent action is too remote. Coates v. Tacoma Sch.

Dist. No. JO, 55 Wash. 2d 392, 399, 347 P.2d 1093 (1960). There is no duty established if

"the event causing the injuries is so distant in time and place from any normal school

activity." Id. Likewise, a district cannot be liable under a theory of respondeat superior

                                              3
No. 33889-4-111
Anderson v. Soap Lake Sch. Dist.


for a teacher's alleged conduct when the district is unaware of any inappropriate behavior

and does not authorize such conduct. Scott, 50 Wash. App. at 42-43; Chappel v. Franklin

Pierce Sch. Dist., No. 402, 71 Wash. 2d 17, 22-23, 426 P.2d 471 (1967).

       Appellants' argument that the gathering at Lukashevich's was within the scope of

the district's authority fails since SLSD had no way to anticipate the danger or exercise

its supervision over Sheila Rosenberg at midnight on a Friday. McLeod, 42 Wash. 2d at

320; Scott, 50 Wash. App. at 45. The mere presence ofLukashevich does not transfer

authority over the party to the district. Scott, 50 Wash. App. at 42-43. There was no

evidence produced suggesting that the gathering at Lukashevich's was a school-

sponsored team event or that any other member of the SLSD women's basketball team

was present on the night in question. Viewing all of the evidence in favor of the

appellants, SLSD still did not owe a duty to Sheila on the night of the party. Coates, 55
Wash. 2d at 398-399. The gathering at Lukashevich's home was so distant in time and

place from any normal school activity that it was outside the district's authority,

precluding its liability for any harm. Id.

       Appellants next argue that the Activities Code is a contract of adhesion that

created a heightened duty on SLSD to protect student athletes. "' A contract is a promise

or a set of promises for the breach of which the law gives a remedy, or the performance

of which the law in some way recognizes as a duty."' Corbit v. JI. Case Co., 70 Wash. 2d
522, 531, 424 P .2d 290 ( 1967) ( quoting RESTATEMENT (SECOND) OF CONTRACTS § 1

                                             4
No. 33889-4-III
Anderson v. Soap Lake Sch. Dist.


(1932)). 1 "A unilateral contract consists of a promise on the part of the offeror and

performance of the requisite terms by the offeree." Multicare Med. Ctr. v. Dept. ofSoc.

& Health Servs., 114 Wash. 2d 572, 583, 790 P.2d 124 (1990), overruled in part by statute

on other grounds as stated in Neah Bay Chamber of Commerce v. Dep't of Fisheries, 119
Wash. 2d 464, 832 P .2d 1310 ( 1992) (citing Higgins v. Egbert, 28 Wash. 2d 313, 317, 182

P .2d 58 ( 1947) ). The party asserting the existence of a unilateral contract has the burden

of proving each essential element of a unilateral contract. Tacoma Auto Mall, Inc. v.

Nissan N Am., Inc., 169 Wash. App. 111, 129,279 P.3d 487 (2012).

       Exculptory clauses in agreements between student athletes and school districts that

purport to release districts from negligence, are invalid because they violate public

policy. Wagenblast v. Odessa Sch. Dist. No. 1, 110 Wash. 2d 845, 848, 758 P.2d 968

(1988). "An action sounds in contract when the act complained of is a breach of a

specific term of the contract." Bank ofAm. NT & SA v. Hubert, 153 Wash. 2d 102, 124, 101
P.3d 409 (2004).

       SLSD cannot be held liable for "breach of contract." Id. Though the Activities

Code is an agreement between SLSD and its student athletes, it bears none of the

hallmarks of a legal contract. If a student athlete fails to follow the Activities Code, she

is suspended from team play. Meanwhile, SLSD's implied obligation under the


       1
        The word "contract" does not carry the same meaning as the word "agreement."
Corbit, 70 Wash. 2d at 531.

                                              5
No. 33889-4-III
Anderson v. Soap Lake Sch. Dist.


Activities Code is to provide the athlete a team on which to play-and student

participation in sports is not a fundamental right that the law recognizes as a district's

duty. See Wagenblast, 110 Wash. 2d at 853-854. Ultimately, though adhesive, the

Activities Code does not declaim SLSD's liability for negligence and therefore does not

violate public policy.

       Appellants also argue SLSD was negligent in hiring, supervising, and training

Lukashevich. It is a basic principle of the law of agency that "an employer may be liable

to a third person for the employer's negligence in hiring or retaining [an employee] who

is incompetent or unfit." Peck, 65 Wash. App. at 288 (quoting Scott, 50 Wash. App. at 43).

For school districts, the controlling criterion is, considering all the facts and

circumstances, whether in the exercise of reasonable care the district knew or should have

known the employee "constituted a risk or danger to its students." Id. at 294.

       SLSD's hiring, supervision, and training of Lukashevich as head coach was not

negligent. SLSD's athletic director interviewed Lukashevich for the coaching position

and found him qualified to coach. Lukashevich attended SLSD, played basketball as a

middle and high school student, and SLSD provided Lukashevich the oversight typical

for coaches in his position. During Lukashevich's earlier tenure as an assistant coach,

there was no evidence to indicate any unfitness.

       Appellants have failed to establish that SLSD is liable for Ms. Rosenberg's tragic

death. The trial court correctly granted summary judgment in SLSD's favor.

                                               6
No. 33889-4-III
Anderson v. Soap Lake Sch. Dist.


      Affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




      Pennell, J.




                                           7